PER CURIAM.
Howard Bloom appeals from two orders: The first denies his exceptions to the General Master’s report; the second orders him incarcerated for contempt of court for failure to comply with the terms of a marital settlement agreement. We affirm.
Appellant filed a voluntary petition under Chapter 7 of the United States Bankruptcy Code. The bankruptcy judge entered an order wherein he granted appellee’s motion for relief from the automatic stay provided by 11 U.S.C. Section 362. The order provided:
Relief from Stay is granted for either party to pursue any appellate proceedings presently pending in relation to Orders entered by the Circuit Court, Bro-ward County, Florida in the aforesaid case; and to pursue any post-petition accruals of alimony and support against assets and income of the debtor arising subsequent to the filing of the petition in this bankruptcy case.
The automatic stay of 11 USC section 362 is further lifted so that the Movant in Circuit Court may proceed to enforce the Order of the Circuit Court, Broward County, Florida, Case No: 85-27963-DF, In re: The Marriage of: Howard Bloom, Husband/Respondent and Judy Bloom, Wife/Petitioner, said Order dated October 10, 1989.
Appellant has failed to demonstrate error in either the trial court’s order denying his exceptions to the General Master’s report or in the order dated October 10, 1989 granting appellee’s motion for order of arrest. Accordingly, we affirm the orders which are the subject of this appeal without prejudice to either party to seek such further relief as they may deem necessary in the trial court.
AFFIRMED.
ANSTEAD, DELL and POLEN, JJ., concur.